COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  MEMORANDUM ORDER

Cause No 01-09-00328-CV, Samson Lone Star, LP n/k/a Samson Lone Star, LLC v. Hooks et al.

      An appeal from the 60th District Court of Jefferson County, Texas, Trial Court Cause
No. B173008-B, the Hon. Gary Sanderson, presiding.

        On June 15, 2012, appellees moved for rehearing of this Court’s May 31, 2012 opinion in
this case. It is ordered that the response of the appellants is due Wednesday, August 15, 2012.

       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually



Date: July 27, 2012